DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
 Remarks
Applicant is advised that should claim 18 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the coating film resin" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-2010-107957 (herein after JP-957, Machine Eng. Translation) in view of Ishizuka et al (US 2003/0224281).
JP-957 discloses a film forming composition comprising 0.05 to 1.0 mass% of a surfactant [0056] containing a polymer and an oligomer having  C 3-5 perfluoroalkyl partial structure, a coating film resin, such as novolac resin, a condensation epoxy resin, ---- or a silicon –containing resin ([0015]-[0016]); wherein the polymer and oligomer are a (meth)acrylate polymer and a (meth)acrylate oligomer ([0040], [0042], [0045], [0046], [0048] and  [0049]) and aforesaid teaching reads on the claimed surfactant containing a polymer and an oligomer having  C 3-5 perfluoroalkyl partial structure [0048].
JP-957 may not explicitly disclose that the composition being used to form a resist under layer (as to claim 18); and over layer film (as to claim 21). However, such limitation is purely an intended use of such and not given much of patentable weight as 
JP-957 fails to disclose that the composition also comprises a crosslinking agent.
However, Ishizuka et al disclose a composition used to form coating film, which exhibit the effect of improving the solvent resistance and wear resistance of the coating film [0020], which composition comprises a crosslinking agent [0030]; examples of the cross linking agent includes melamine derivatives [00133]; and also comprises fluorine surfactants includes perfluoroalkyl-containing compounds [0153].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Ishizuka et al’s teaching of introducing the crosslinking agent into JP-957’s teaching for improving the film-forming composition that accelerate or enhance the polymerization reaction or film-forming process as taught by Ishizuka et al.	


Claims 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-2004-031569 A (herein after JP-569; Machine Eng. Translation) and in the alternative, in view of Yamamoto et al (US 2017/0003418).
JP-569 discloses a film-forming composition for forming anti-reflection film used as a resist overlayer or under layer film [0001], [0002], wherein the composition comprises polymer and oligomer which constituted as fluorine –containing oligomer and polymer, such as pentafluoro ethyl acrylate and oligomer including at least 2,2,2-Trifluoroethyl acrylate [0009] and such would obviously reads on the claimed 3-5 perfluoroalkyl partial structure  (as shown below with the formula) because the claim is not limited to a complete or final structure of the oligomer.
JP 569 discloses at least a partial structure of the C4 perfluoroalkyl oligomer as shown below in the rectangular box of the formula of 2,2,2-Trifluoroethyl acrylate: 
[AltContent: rect]
    PNG
    media_image1.png
    249
    274
    media_image1.png
    Greyscale
 

JP-569 discloses the aforementioned fluorine-containing surfactant component is characterized by being the 0.0001 to 1.5 mass % and the anti-reflective coating composition further contains (meth) acryl resin or novolak resin and cross-linking agent  [0007],[0009],[0010],[0012] and [0013] see also working examples.
Additionally, Yamamoto et al disclose a polymerizable (film-forming) composition that may include at least one surfactant in order to reduce unevenness of the film thickness; examples of the surfactant includes "Megaface R-40" [0178] and aforesaid surfactant is exactly the same as the instant invention (see the instant specification [0015]). Examiner also pointed out that Megaface R40 has 4 carbons.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to employ Yamamoto et al's teaching 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713